Citation Nr: 0829512	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-14 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for non-Hodgkin's lymphoma 
(NHL).



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant/claimant served on active duty for training 
(ACDUTRA) from January 1973 to June 1973.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2004 rating decision of the Milwaukee, Wisconsin 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
an April 2008 statement, the appellant's representative 
indicated that the appellant wished to waive initial RO 
consideration of evidence submitted in March 2008.  In April 
2008, the appellant appeared before the undersigned at a 
Travel Board hearing at the RO.  A transcript of this hearing 
is of record.  At the hearing, the appellant was granted a 
90-day abeyance period for the submission of additional 
evidence to support his claim.  That period of time has 
lapsed, and no additional evidence has been received.  Hence, 
the claim will be considered on the basis of the current 
record. 

Although the RO reopened the claim in the December 2004 
rating decision, the question of whether new and material 
evidence has been received to reopen such claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1. An unappealed rating decision in June 2002 denied service 
connection for NHL essentially on the basis that the 
appellant was not exposed to herbicides during service and 
that such disability was not manifested in service or related 
to service.

2. Evidence received since the June 2002 rating decision does 
not tend to show that NHL is related to the appellant's 
service, to include as based on any possible exposure to 
herbicides, does not relate to an unestablished fact 
necessary to substantiate the claim seeking service 
connection for NHL, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the June 2002 rating decision is not 
new and material and the claim of service connection for NHL 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Prior to the December 2004 rating decision the appellant was 
advised of VA's duties to notify and assist in the 
development of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An April 2004 letter instructed the 
appellant that since his claim for service connection for NHL 
had been subject to a previous final denial, in order for him 
to reopen his claim, he needed to submit new and material 
evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This 
letter explained what kind of evidence would be new and 
material, the basis of the previous denial, and what the 
evidence must show to substantiate a claim of service 
connection for NHL.  Id.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred in the 
process.  Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the appellant of disability rating and effective 
date criteria.

The appellant's service treatment records (STRs) and 
pertinent post-service treatment records have been secured.  
The appellant has not identified any pertinent evidence that 
remains outstanding.  The RO obtained a VA medical opinion in 
March 2006.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

The appellant's claim of service connection for NHL was 
denied in June 2002.  He was properly notified of that 
decision and of his appellate rights, and he did not appeal 
it.  Accordingly, the June 2002 rating decision is final.  
38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
held that the term "factual basis" is defined as the 
claimant's underlying disease or injury, rather than as 
symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 
1330, 1335 (Fed. Cir. 2008).  Claims based on distinctly 
diagnosed diseases or injuries must be considered as separate 
and distinct claims.  Id. at 1337.  The Board notes that the 
claim previously denied and the current claim to reopen is 
based on the same factual basis as both involved NHL.  Id. at 
1335, 1337.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in March 2004), and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated in 
service, to include during a period of ACDUTRA.  38 U.S.C.A. 
§ 101(24), 1110; 38 C.F.R. § 3.303.  

Claimants who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If an appellant was 
exposed to an herbicide agent (specifically, 2,4-D, 2,4,5-T 
and its contaminant TCDD, cacodylic acid, and picloram) 
during active military, naval or air service and has 
contracted an enumerated disease manifested to a degree of 10 
percent or more, the appellant is entitled to a presumption 
of service connection even though there is no record of such 
disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307, 3.309(e).  The enumerated diseases include NHL.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.  
Evidence that a claimant served in Vietnam during the Vietnam 
era and developed NHL subsequent to such service is 
sufficient to establish service connection for that disease.  
38 C.F.R. § 3.313.

When presumptive service connection is not warranted, direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service, to include as based on exposure 
to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record in June 2002 included service personnel 
records showing that the appellant was in the Army National 
Guard and served on ACDUTRA at Fort Polk, Louisiana as an 
infantryman.  STRs were negative for complaints, findings, 
treatment, or diagnosis relating to NHL.  

September 1992 to March 2001 private treatment records from 
the University of Wisconsin Hospital and Clinics show a 
diagnosis of NHL in September 1992 and continuing treatment 
for the disease.

A May 2001 certificate from the National Personnel Records 
Center (NPRC) states that there is no record the appellant 
was exposed to herbicides during his service.

A June 2001 letter from the appellant's spouse explains the 
course of the appellant's treatment for NHL, beginning with 
when he first experienced symptoms of having difficulty 
lifting objects in the summer of 1992.

A January 2002 statement from the appellant reports that he 
was exposed to herbicides at Fort Polk during his period of 
ACDUTRA.  He stated that the spray was used in bivouac areas 
to keep vegetation at a controlled level and was sprayed on 
drill and parade fields, and used to edge sidewalks and 
pathways to eliminate the need for mowing.

Evidence received since the June 2002 rating decision 
includes a March 2002 Resource Conservation and Recovery Act 
(RCRA) Documentation of Environmental Indicator Determination 
for the Fort Polk Military Reservation (RCRA Study) and a 
September 1998 U.S. Army Corps of Engineers Background Study 
for Metals, Pesticides, and Herbicides Report at Fort Polk 
(Army Corps Study).  The RCRA Study shows that groundwater at 
the base had concentrations of iron, lead, dieldrin, 
heptachlor, ß-hexachlorocyclohexane, and d-
hexachlorocyclohexane, surface water had concentrations of 
dieldrin, and subsurface soil had concentrations of 
hydrocarbons that exceeded Louisiana Risk 
Evaluation/Corrective Action Program standards.  Current 
human exposure was noted to be under control.  The Army Corps 
Study revealed high background levels of these substances 
along with 2,4-D and 2, 4, 5-T in the soil.  

An internet article on lindane, or hexachlorocyclohexane, 
states that studies have found that farmers exposed to 
lindane experienced a six-fold increase in NHL.  

An internet article on heptachlor and chlordane states that 
some studies have indicated an excess risk of NHL with 
exposure to these substances.  Human exposure occurs mainly 
during application and in the air of buildings where it was 
applied for termite control.  When used on crops, the 
exposure may occur at lower levels as a result of consumption 
of foods containing the residues.

Other internet articles indicate that pesticide exposure, 
including chlordane, has been linked to an increased 
incidence of cancers, including NHL.  

An April 2004 email from VA Compensation and Pension Service 
states that the Department of Defense's (DOD) inventory of 
herbicide operations in locations other than in Vietnam does 
not contain any instance of herbicide use, testing, or 
disposal at Fort Polk and that DOD discontinued the use of 
Agent Orange in 1970.  

A November 2004 certificate from the NPRC states that 
exposure to herbicides was not a matter of record.

A VA Report on DOD Herbicides Outside of Vietnam does not 
include Fort Polk as an area where herbicides were used.  

A March 2006 VA physician's opinion states the following:

After review of the literature it is my opinion 
that it is not as likely as not that [the 
appellant's NHL] is related to the 4 months he 
was at Fort Polk.  There has been nothing in the 
literature showing any increased incidence of 
[NHL] in regions where there is soil 
contamination with herbicides.  The associations 
have been with long term occupational exposure in 
those who directly handled the products.  His 
time at Fort Polk would not be considered a long 
term exposure.  There is no indication that he 
was involved in spraying pesticides, there is no 
indication that he was involved in digging 
pesticide contaminated soil.  Although one could 
speculate that there is an association to his 
time at Fort Polk it does not come anywhere near 
the point that I would say that it is as likely 
as not related to his brie[f] time period there.  
Pesticides are ubiquitous and he has had a life 
time exposure to multiple environmental hazards 
and thus one cannot attribute it to a 4 month 
period when there is no indication that he was 
involved in handling pesticides.

Records received from the Social Security Administration 
(SSA) and January 2007 to February 2008 private treatment 
records show continuing treatment for NHL and associated 
conditions.  

At the April 2008 hearing the appellant testified that one 
time while he was stationed at Fort Polk his unit marched 
right next to trucks spraying pesticides and that while he 
was on the firing range he was exposed to pesticides being 
sprayed near him.  He indicated that he did not know what 
type of pesticide was being sprayed.  He reported that the 
physician who performed his bone marrow transplant in 1996 
told him he had treated hundreds of Vietnam veterans with 
NHL and that the appellant had everything those veterans had 
except for skin cancer; the physician thought the appellant 
had been exposed to herbicides.  The appellant noted that he 
now had skin cancer.  He indicated that he had tried to 
contact the physician recently to provide such an opinion, 
but the physician did not want to get involved.

As the appellant's claim was originally denied because the 
evidence did not show that he was exposed to herbicides or 
that NHL was incurred in or related to service, for any 
evidence to be new and material it would have to indicate 
that the appellant was exposed to herbicides in service and 
that this exposure caused his NHL.  

The evidence submitted by the appellant is new as it was not 
previously of record; however, it is not material.  The RCRA 
Report and Army Corps Study indicate that, in the late 
1990s, scientific studies revealed high levels of certain 
pesticide and herbicide chemicals in the soil and 
groundwater at Fort Polk, including 2,4-D, and 2,4,5-T.  
While these studies indicate that herbicides and pesticides 
may have been used at Fort Polk, the evidence does not show 
that they were used during the appellant's period of ACDUTRA 
or that he was exposed to their use while he was stationed 
there.  Even assuming that he was exposed to certain 
herbicides listed in 38 C.F.R. § 3.307, the herbicide 
presumptions are only afforded to veterans who served in 
Vietnam.  The appellant is not a veteran who served in 
Vietnam, and is not entitled to the benefits of these 
presumptive provisions.  Hence, in order to reopen his claim 
he would still need to provide evidence that raises a 
reasonable possibility that there was a nexus between his 
exposure to these herbicides or other pesticides and NHL.  
See Combee, 34 F.3d at 1042.

The appellant has not submitted any competent evidence to 
the effect that his development of NHL is related to 
exposure to herbicides or other pesticides.  The only 
medical opinion of record in this matter is contrary to a 
finding that such a relationship exists.  Specifically, the 
March 2006 VA physician's opinion concluded that it was not 
at least as likely as not that NHL was related to his 
service at Fort Polk, including any pesticide exposure.  

The appellant's testimony that a private physician indicated 
that his case was similar to the hundreds of Vietnam veterans 
he had treated also does not suffice to reopen the 
appellant's claim.  While his statements are presumed 
credible, a lay person's account of what a physician 
purportedly said is too attenuated to constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

The appellant's contention that his exposure to herbicides 
and pesticides at Fort Polk was related to NHL does not 
suffice to raise a reasonable possibility of substantiating 
his claim.  While his statements are presumed credible in a 
claim to reopen, it is beyond his competence as a layperson 
to opine regarding medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Notably, 
the Board held the record open for 90 days to provide him 
with an opportunity to obtain a medical opinion; he did not 
submit such evidence during that time.

The preponderance of the evidence is against the appellant's 
claim to reopen and it must be denied.


ORDER

The appeal to reopen a claim of service connection for NHL is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


